Order unanimously reversed, with costs, and motion granted, in accordance with the following memorandum: Petitioner instituted this proceeding to review the assessment on real property located in the City of Hornell claiming that the assessment was illegal by reason of overvaluation and inequality. Respondent demanded particulars of all “policies of fire insurance covering the structures on the premises referred to in the petition for the tax year in question”. Petitioner refused to supply the information requested and Special Term, finding the demand improper, refused to preclude petitioner. The value placed upon real estate for insurance purposes by an owner is an admission, subject to explanation and not conclusive, but entitled to be weighed by the trier of fact along with all other evidence of value. Petitioner is directed to supply the particulars demanded in paragraph 8 of respondent’s demand for bill of particulars within 20 days of entry and service of the order herein or be precluded from presenting evidence on the issue of the value of the improvements. (Appeal from order of Steuben Supreme Court, Tillman, J. — review of tax assessment.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Moule, JJ.